Citation Nr: 0002202	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring special home adaptations.  

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active military duty from August 1955 to July 
1958, and from July 1959 to August 1975.  

This appeal arises from a February 1995 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  In that 
decision, the RO denied the veteran's claims of entitlement 
to a certificate of eligibility for assistance in acquiring 
special home adaptations and entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing.  


REMAND

In the substantive appeal which was received at the RO in May 
1996, the veteran requested a personal hearing at the RO 
before a member of the Board of Veterans' Appeals (Board).  
Thereafter, in a June 1997 statement, the veteran asked that 
the RO "cancel" his scheduled appearance before a travel 
Board.  However, he specifically indicated that, if his claim 
remained denied after a review of the records by the RO, he 
still wanted "a hearing before a Board at the local Regional 
Office."  

Following an April 1998 hearing before a hearing officer at 
the RO, the RO confirmed the denial of the veteran's 
applications for certificates of eligibility for assistance 
in acquiring special home adaptations and for assistance in 
acquiring specially adapted housing.  A hearing before the 
Board was not thereafter scheduled.  Given the veteran's June 
1997 statement, clarification of his desire for a hearing 
before a member of the Board should be obtained, and, if he 
continues to want such a hearing, one should be scheduled.  

With regard to the veteran's application for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the Board notes that the law indicates that the 
Secretary is authorized to assist any veteran who is entitled 
to compensation under chapter 11 of title 38 of the United 
States Code for permanent and total service-connected 
disability in acquiring a suitable housing unit with special 
fixtures or movable facilities made necessary by the nature 
of the veteran's disability, and necessary land therefor.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809(a), (b).  
The veteran must be entitled to compensation for permanent 
and total disability

(1)  due to the loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or

(2)  which includes (A) blindness in both 
eyes, having only light perception, plus 
(B) loss or loss of use of one lower 
extremity, or

(3)  due to the loss or loss of use of 
one lower extremity together with (A) 
residuals of organic disease or injury, 
or (B) the loss or loss of use of one 
upper extremity, which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair[.]

38 U.S.C.A. § 2101(a) (West 1991).  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches, or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  See 38 C.F.R. § 3.809(d) (1999).  

In the veteran's case, service connection has been 
established for status-post lumbosacral laminectomy with 
degenerative joint disease and radiculopathy of the lower 
extremities (60 percent disabling), and for hypertension (10 
percent disabling).  The veteran has been found to be 
unemployable, effective from October 1991.  At an April 1998 
personal hearing, the veteran testified that, as a result of 
his service-connected low back disability, he consistently 
uses a back brace and crutches when he is out of bed.  
T. at 3-4.  Additionally, he claimed that he is "numb from 
the waist down," that he has also experienced tingling 
sensations in this legs, and that his legs are "almost 
useless."  T. at 3-5.  

The veteran testified that he has not received treatment for 
his back disability for a number of years and that the only 
thing that may be done for him is medication.  T. at 2, 4.  
Recently prepared medical records which have been obtained 
and associated with the claims folder during the current 
appeal tend to corroborate this testimony.  In particular, 
these reports reflect no recent outpatient or inpatient 
treatment for the veteran's service-connected low back 
disability.  In September and October 1996, the veteran was 
given a change in medication for his degenerative joint 
disease and traumatic arthritis, but these medical records do 
not specifically refer to his low back disability.  

At a December 1994 spine examination, the veteran asserted 
that he could not walk without the aid of crutches, that he 
took medication for constant pain, and that he had a sensory 
loss from the waist down.  The examiner observed that the 
veteran was obese, walked with a slow shuffling gait, and 
leaned heavily on crutches with an associated limp favoring 
his left lower extremity.  Physical examination demonstrated 
a six-inch well-healed surgical scar in the midline, 
objective tenderness extending from L4 to S1, moderate 
paraspinal muscle spasm, straight leg raising which was 
positive at 30 degrees, deep tendon reflexes which were 
absent bilaterally in the lower extremities with a negative 
Babinski test, and complaints of pain on any motion of the 
back or lower extremities.  Although the veteran claimed that 
he was unable to stand or to bear weight on either extremity 
without the help of crutches and that he was unable to get 
his legs from the sitting position to the examination table 
without assistance, the examiner saw no evidence of muscular 
atrophy bilaterally.  Furthermore, although the veteran 
claimed to be unable to dorsiflex or plantar flex either 
ankle, and while 90 percent weakness of both lower 
extremities was apparently present, the examiner noted that 
"it was difficult to tell the degree of effort exerted."  
Additionally, the examiner explained that the range of motion 
of the veteran's spine was impossible to assess because of 
his inability to stand.  The examiner concluded that, in view 
of the examination findings as well as those of an October 
1991 neurological evaluation, bilateral loss of use of the 
veteran's lower extremities appeared to be primarily 
secondary to the fine pathology.  The examiner also explained 
that he "could not rule out a degree of hysteria and/or 
malingering as contributing factors to his symptomatology and 
clinical findings" and that re-evaluation by neurological 
and psychiatric specialists may be indicated.  

The Board acknowledges the veteran's complaints of an 
inability to stand without the aid of crutches and constant 
low back pain as well as the December 1994 examination 
findings of objective tenderness extending from L4 to S1, and 
moderate paraspinal muscle spasm.  However, the examiner 
found no evidence of muscular atrophy to support the 
veteran's complaints of an inability to stand without the aid 
of crutches and was unable to discern the degree of effort 
exerted with regard to the range of motion of the veteran's 
ankles and the degree of weakness in both of his lower 
extremities.  

Given that the record as described above does not clearly 
indicate whether or not the veteran experiences loss of use 
of both lower extremities solely due to service-connected 
disability, the Board concludes that further evidentiary 
development is necessary.  In particular, on remand, the 
veteran should be afforded an examination to determine the 
extent of problems due solely to his service-connected low 
back disability.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The Board is particularly 
interested in any records of treatment 
for his service-connected low back 
disability in recent years.  The RO 
should assist the veteran as necessary in 
accordance with 38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA examination.  After 
reviewing the file, obtaining a detailed 
history from the veteran, and conducting 
the examination, the examiner should 
provide an opinion as to whether the 
veteran's service-connected disability 
has resulted in the permanent loss of use 
of both of his lower extremities such as 
to require the regular and constant use 
of a wheelchair, braces, crutches, or 
canes as a normal mode of locomotion.  A 
complete rationale should be provided for 
all opinions reached.  Any additional 
evaluation necessary to forming such an 
opinion should be conducted.

3.  The RO should thereafter 
re-adjudicate the issues of entitlement 
to a certificate of eligibility for 
assistance in acquiring special home 
adaptations and entitlement to a 
certificate of eligibility for assistance 
in acquiring specially adapted housing.  
If any benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

4.  The RO should clarify whether the 
veteran still wants a hearing at the RO 
before a member of the Board.  If so, the 
RO should schedule such a hearing.  


After the veteran has been given opportunity to respond to 
the supplemental statement of the case, and appear at any 
requested hearing, the case should be returned to the Board 
for further appellate consideration.  The veteran need take 
no action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
comply with governing adjudicative procedures and to obtain 
clarifying evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


